&*v&.._C                                  5^1=^
                                               M^fe
                                                      lAO




    iyv    vw                                        SSkifc
                                       R5JN
                          CQURtOF-CRIMISAL-APPEAtr
                                                              <s
                               -APR-2?2015

           t       W \%£>-   AbslAcosta,CI


                 YXLjiy

                                              |i_a MBif^S
                                  .rr^~
                                                      ^n

                                                monii-Ui^i
                     f^T^1^
           ft.
t